PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/569,650
Filing Date: 26 Oct 2017
Appellant(s): Cader et al.



__________________
N. Alexander Nolte
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 26, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 26, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 U.S.C. § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriki et al. (US 2014/0326340 A1) (provided in Appellant’s IDS filed on January 4, 2019) and further in view of Phillips et al. (US 2003/0222656 A1).
	Regarding claim 1, Kuriki teaches a system (a hot-water supply heating system 100, Fig. 1, para. [0027]) comprising:
an electrochemical sensor having two electrodes (a corrosion protection performance degradation detection sensor 7 includes a pair of electrodes 22, Fig. 2, para. [0041]).
Kuriki teaches that an AC power supply 3 applies an AC voltage to the electrodes 22 (Fig. 2, para. [0045]), and the electrodes 22 are for measuring the impedance between the electrodes (Fig. 2, para. [0042]). Kuriki also teaches a controller 12 including an applied voltage detection unit 23, a current detection unit 24, and a computing unit 25 which calculates an impedance of the electrodes 22 (Fig. 2, para. [0048]-[0051]). Kuriki is silent with respect to a potentiostat. However, Phillips teaches a sensing system for detecting fluid degradation and water contamination by mounting two electrodes within the fluid (abstract) like that of Kuriki. 
Modified Kuriki teaches a frequency response analyzer (the controller 12 includes an applied voltage detection unit 23, a current detection unit 24, a computing unit 25, a threshold setting unit 26, and a control unit 27, Fig. 2, para. [0048]-[0053]; Examiner interprets the controller 12 to read on the frequency response analyzer because the controller is capable of performing the intended use limitations of the claimed frequency response analyzer as detailed below).
The limitations “in operation, are inserted into a fluid to be tested, wherein an alternating current (AC) voltage 1s applied across the two electrodes,” “in operation, determines a measured electrical response of the fluid across the two electrodes,” and “in operation, analyzes the measured electrical response determined using the two electrodes across multiple frequencies, stores a baseline electrical response across the multiple frequencies, and determines from the baseline electrical response and the measured electrical response whether the measured electrical response is outside a predetermined range” are intended use limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed 
Examiner further notes that Modified Kuriki teaches that the pair of electrodes 22 are inserted in a coolant 5 (Fig. 2, para. [0041]), and that an AC voltage is applied to the electrodes 22 (Fig. 2, para. [0041]), so the electrodes are capable of the recitation “in operation, are inserted into a fluid to be tested, wherein an alternating current (AC) voltage is applied across the two electrodes.” Modified Kuriki also teaches a potentiostat module 12 comprising potentiostat device circuitry 34 which receives and measures the output signal and the impedance-based sensor response (Phillips, Figs. 20 & 23, para. [0125]-[0126]), so the potentiostat is capable of the recitation “in operation, determines a measured electrical response of the fluid across the two electrodes.” Modified Kuriki teaches the controller 12 which includes an applied voltage detection unit 23 that detects an AC voltage applied to the electrodes 22 by the AC power supply 3, and transmits its voltage value to a computing unit 25, a current detection unit 24 that detects a current response to the AC voltage, and transmits its current value to the computing unit 25, the computing unit 25 that calculates an impedance of the electrodes 22, a threshold setting unit 26 that sets an upper limit and a lower limit as impedance thresholds for corrosion protection performance degradation, and a control unit 27 that compares the impedance calculated by the computing unit 25 with the impedance thresholds transmitted from the threshold setting unit 26 to determine whether the impedance falls below the threshold or exceeds the threshold (Fig. 2, para. [0049]-[0053]), and also teaches that as the frequency of the applied AC voltage to the electrodes decreases, the detected impedance increases (Fig. 6, para. [0113] & [0115]), so the controller is capable of the recitation “in operation, analyzes the measured electrical response determined using the two electrodes across multiple frequencies, stores a baseline electrical 
Regarding claim 2, Modified Kuriki teaches the controller 12 comprising the control unit 27 which controls the operation of a liquid feeding pump 14 that supplies corrosion inhibitor from a corrosion inhibitor injection control unit 13 (Figs. 1-2, para. [0040], [0053]), wherein the control unit 27 transmits an ON/OFF control output to the liquid feeding pump 14 when the impedance falls below or exceeds the threshold and thus controls the timing of starting and stopping injection of the corrosion inhibitor from the corrosion inhibitor injection control unit 13 (para. [0053]). Modified Kuriki fails to teach a processor. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the controller of Modified Kuriki to provide a second controller comprising a second control unit specifically dedicated to controlling the liquid feeding pump because it would be easier to replace the second controller if it were to malfunction since the second controller is not integral with the first controller (Examiner interprets the second controller comprising the second control unit to read on the claimed processor). Additionally, generally, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B).
Modified Kuriki teaches a first reservoir containing a first chemical or diluting water (the corrosion inhibitor injection control unit 13 that supplies a corrosion inhibitor, Fig. 1, para. [0030]);
a first injector (the liquid feeding pump 14, Fig. 1, para. [0030]).

The limitations “controlled by the processor to automatically inject a first amount of the first chemical or diluting water into the fluid if the measured electrical response is above the predetermined range” and “controlled by the processor to automatically inject a second amount of the second chemical or diluting water into the fluid if the measured electrical response is below the predetermined range” are functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the 
Examiner further notes that Modified Kuriki teaches two liquid feeding pumps that each supply corrosion inhibitor to the circulation path 9 (Fig. 1, para. [0030], see modification supra), and that the second controller includes the second control unit which transmits an ON/OFF control output to the liquid feeding pumps when the impedance falls below or exceeds the threshold and thus controls the timing of starting and stopping injection of the corrosion inhibitors from the corrosion inhibitor injection control units (para. [0053], see modifications supra), so the liquid feeding pumps are capable of the recitations “controlled by the processor to automatically inject a first amount of the first chemical or diluting water into the fluid if the measured electrical response is above the predetermined range” and “controlled by the processor to automatically inject a second amount of the second chemical or diluting water into the fluid if the measured electrical response 1s below the predetermined range.”
Regarding claim 3, Modified Kuriki teaches wherein the measured electrical response and the baseline electrical response correspond to a pH of the fluid or a concentration of a specific chemical in the fluid (the impedance corresponds to the concentration of the corrosion inhibitor, para. [0041]).
Regarding claim 4, the limitation “wherein the specific chemical includes a biocide or a corrosion inhibitor” is with respect to an article worked upon (specific chemical) and not a positively recited element of the system. Inclusion of the material or article worked upon (specific chemical) by a structure (system) being claimed does not impart patentability to the claims. MPEP § 2115.

Regarding claim 5, Modified Kuriki teaches a closed loop system, wherein the fluid (coolant 5) is in the closed loop system (Fig. 1, para. [0030]). this embodiment of Modified Kuriki teaches the hot-water supply heating system 100 (Fig. 1, para. [0030]), and therefore, fails to teach a closed loop cooling system. However, Modified Kuriki also teaches that the system can be applied to other facility apparatuses in which a solvent such as cooling water circulates (Fig. 1 shows a closed loop system, para. [0160]-[0161]), and that the housing 6 accommodating the electrodes maintains an enclosed space (Fig. 2, para. [0047]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the closed loop system of Modified Kuriki to circulate cooling water and be a closed loop cooling system because it was known to apply the invention of Kuriki to facility apparatuses such as an air- conditioning system that circulates a refrigerant therein (para. [0161]).
Regarding claim 17, Modified Kuriki teaches wherein the stored baseline electrical response is an impedance, a phase difference between current and voltage, or both the impedance and the phase difference between current and voltage (the impedance, para. [0051]-[0053]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriki et al. (US 2014/0326340 A1) (provided in Appellant’s IDS filed on January 4, 2019) and further in view of Phillips et al. (US 2003/0222656 A1) as applied to claim 1 above, and further in view of Cai et al. (CN 104458867 A) (provided in Appellant’s IDS filed on July 18, 2019) (references herein made with respect to English Machine Translation).
Regarding claim 16, Modified Kuriki is silent with respect to a controller to: adjust a spacing between a first electrode and a second electrode of the two electrodes; and adjust a depth .
Claims 1-5 and 17 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kuriki et al. (US 2014/0326340 A1) (provided in Appellant’s IDS filed on January 4, 2019) and further in view Gourishankar et al. (US 2011/0108439 A1).
Regarding claim 1, Kuriki teaches a system (a hot-water supply heating system 100, Fig. 1, para. [(0027]) comprising:
an electrochemical sensor having two electrodes (a corrosion protection performance degradation detection sensor 7 includes a pair of electrodes 22, Fig. 2, para. [0041]).
Kuriki teaches that an AC power supply 3 applies an AC voltage to the electrodes 22 (Fig. 2, para. [0045]), and the electrodes 22 are for measuring the impedance between the 
The limitations “in operation, are inserted into a fluid to be tested, wherein an alternating current (AC) voltage 1s applied across the two electrodes,” “in operation, determines a measured electrical response of the fluid across the two electrodes,” and “in operation, analyzes the measured electrical response determined using the two electrodes across multiple frequencies, 
Examiner further notes that Modified Kuriki teaches that the pair of electrodes 22 are inserted in a coolant 5 (Fig. 2, para. [0041]), and that an AC voltage is applied to the electrodes 22 (Fig. 2, para. [0041]), so the electrodes are capable of the recitation “in operation, are inserted into a fluid to be tested, wherein an alternating current (AC) voltage is applied across the two electrodes.” Modified Kuriki also teaches that the potentiostat provides an input sinusoidal voltage waveform at multiple frequencies to the electrodes (Gourishankar, Fig. 3, para. [0036]- [0037]), so the potentiostat is capable of the recitation “in operation, determines a measured electrical response of the fluid across the two electrodes.” Modified Kuriki teaches that the frequency response analyzer measures the output impedance of the electrolyte between the electrodes (Gourishankar, Fig. 3, para. [0036]-[0037]), so the frequency response analyzer is capable of the recitation “in operation, analyzes the measured electrical response determined using the two electrodes across multiple frequencies, stores a baseline electrical response across the multiple frequencies, and determines from the baseline electrical response and the measured electrical response whether the measured electrical response is outside a predetermined range.”
Regarding claim 2, Modified Kuriki teaches the frequency response analyzer which controls the operation of a liquid feeding pump 14 that supplies corrosion inhibitor from a corrosion inhibitor injection control unit 13 (Kuriki, Figs. 1-2, para. [0040], [0053], Gourishankar, Fig. 3, para. [0036]-[0037], see modification supra). Modified Kuriki fails to teach a processor. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the frequency response analyzer of Modified Kuriki to provide a second frequency response analyzer specifically dedicated to controlling the liquid feeding pump because it would be easier to replace the second frequency response analyzer if it were to malfunction since the second frequency response analyzer is not integral with the first frequency response analyzer (Examiner interprets the second frequency response analyzer to read on the claimed processor). Additionally, generally, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B).
Modified Kuriki teaches a first reservoir containing a first chemical or diluting water (the corrosion inhibitor injection control unit 13 that supplies a corrosion inhibitor, Fig. 1, para. [0030]);
a first injector (the liquid feeding pump 14, Fig. 1, para. [0030]).
Modified Kuriki is silent with respect to a second reservoir containing a second chemical or diluting water; and a second injector. However, generally, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B). It would have been obvious to one of ordinary skill in the art to duplicate the corrosion inhibitor injection control unit 13 and the liquid feeding pump 14 to create a second reservoir and a second injector that starts and stops injection of the corrosion inhibitor from the 
The limitations “controlled by the processor to automatically inject a first amount of the first chemical or diluting water into the fluid if the measured electrical response is above the predetermined range” and “controlled by the processor to automatically inject a second amount of the second chemical or diluting water into the fluid if the measured electrical response is below the predetermined range” are functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Kuriki teaches two liquid feeding pumps that each supply corrosion inhibitor to the circulation path 9 (Fig. 1, para. [0030], see modification supra), and that the second frequency response analyzer transmits an ON/OFF control output to the liquid feeding pumps when the impedance falls below or exceeds the threshold and thus controls 
Regarding claim 3, Modified Kuriki teaches wherein the measured electrical response and the baseline electrical response correspond to a pH of the fluid or a concentration of a specific chemical in the fluid (the impedance corresponds to the concentration of the corrosion inhibitor, para. [0041]; the impedance corresponds to the concentration of a specific chemical in the electrolyte, Gourishankar, Fig. 3, para. [0037]).
Regarding claim 4, the limitation “wherein the specific chemical includes a biocide or a corrosion inhibitor” is with respect to an article worked upon (specific chemical) and not a positively recited element of the system. Inclusion of the material or article worked upon (specific chemical) by a structure (system) being claimed does not impart patentability to the claims. MPEP § 2115.
Examiner further notes that Modified Kuriki teaches that the impedance corresponds to the concentration of the corrosion inhibitor (para. [0041]).
Regarding claim 5, Modified Kuriki teaches a closed loop system, wherein the fluid (coolant 5) is in the closed loop system (Fig. 1, para. [(0030]). This embodiment of Modified Kuriki teaches the hot-water supply heating system 100 (Fig. 1, para. [0030]), and therefore, fails 
Regarding claim 17, Modified Kuriki teaches wherein the stored baseline electrical response is an impedance, a phase difference between current and voltage, or both the impedance and the phase difference between current and voltage (the impedance, Kuriki, para. [0051]- [0053], Gourishankar, para. [0036]-[0037]).
Claim 16 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kuriki et al. (US 2014/0326340 A1) (provided in Appellant’s IDS filed on January 4, 2019) and further in view Gourishankar et al. (US 2011/0108439 A1) as applied to claim 1 above, and further in view of Cai et al. (CN 104458867 A) (provided in Appellant’s IDS filed on July 18, 2019) (references herein made with respect to English Machine Translation).
Regarding claim 16, Modified Kuriki is silent with respect to a controller to: adjust a spacing between a first electrode and a second electrode of the two electrodes; and adjust a depth at which the first electrode and the second electrode are inserted into the fluid to be tested. However, Cai teaches a concentration detection device (abstract) like that of Modified Kuriki. Cai teaches a computer 1 electrically connected to a conveying mechanism 11 and a lifter 14 (Fig. 2, pg. 4, lns. 30-31). Cai teaches that the computer 1 drives the counter electrode 5 along .
(2) Response to Argument
Rejection under 35 U.S.C. § 103
In the arguments presented on pages 8-10 of the Appellant’s appeal brief, Appellant urges that the claims are allowable over the combination of Kuriki and Phillips because the combination of Kuriki and Phillips does not teach or suggest a “frequency response analyzer” nor the recited functionality. Appellant asserts that a “frequency response analyzer” is a tool well known to the art well before the filing date of this application and the filing dates of any of the cited references (see evidence submitted in “Response Under 37 C.F.R. § 1.114”, filed June 12, 2020, pages 6-10). Appellant asserts that among the evidence cited at that time was U.S. Letters Patent 4,322,806 (“the ‘806 patent”) issued in 1982, which contains an extensive discussion of what even then was prior art and the manner in which they functioned, and states that “frequency response analyzers” are for testing the frequency characteristics of mechanical or other systems, and that known frequency response analyzers include a function generator, multipliers, 
supra, Examiner interprets the controller 12 of Kuriki to read on the claimed frequency response analyzer. Appellant has not discussed any structural difference between the claimed frequency response analyzer and the controller 12 of Kuriki. Since this is an apparatus claim, the burden is on the Appellant to explain why the structure of the controller 12 of Kuriki does not read on the structure of the claimed frequency response supra, then the secondary reference Phillips does not need to teach a frequency response analyzer. In response to the Appellant’s argument that Kuriki operates off measured impedance rather than a measured electrical response, Examiner notes that the measured impedance is the measured electrical response. The instant disclosure discloses that the electrical response can be impedance (see para. [0016], [0020], [0030], claim 17 of the instant US PGPub and the pending claims). In response to the Appellant’s argument that the controller 12 compares the measured impedance to a predetermined range instead of comparing a measured electrical response to a stored baseline electrical response, Examiner notes that the measured impedance is the measured electrical response, which is compared to the impedance thresholds stored in the controller which reads on a stored baseline electrical response. In response to the Appellant's argument that the examiner's broadest reasonable interpretation of Kuriki’s controller being a frequency response analyzer because the controller is capable of the recited claim functions is based upon improper hindsight reasoning, it must be recognized that so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a broadest reasonable interpretation is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the controller supra, so the controller 12 of Kuriki was already a frequency response analyzer at the time the instant application was filed. It is not necessary for Kuriki to explicitly disclose the term “frequency response analyzer” in order for the controller 12 to be interpreted as a frequency response analyzer. One of ordinary skill in the art would understand that the controller 12 of Kuriki is a frequency response analyzer based on what the controller 12 is capable of doing. Although the instant specification discloses a controller 120 and a frequency response analyzer 140 (see para. [0015], [0017] of the instant US PGPub), this disclosure does not provide a distinction between all controllers and frequency response analyzers. The instant specification discloses that the frequency response analyzer is a processer (abstract, para. [0026], [0030] of instant US PGPub), and Examiner interprets that a processor can be a controller. As discussed supra, Kuriki’s controller 12 is capable of the functions of the frequency response analyzer, and therefore reads on the claimed frequency response analyzer.
In the arguments presented on pages 10-14 of the Appellant’s appeal brief, Appellant urges that Kuriki and Phillips in combination do not teach or suggest that the “frequency response analyzer analyzes the measured electrical response determined using the two electrodes across multiple frequencies, stores a baseline electrical response across the multiple frequencies, and determines from the baseline electrical response and the measured electrical response whether the measured electrical response is outside a predetermined range,” which are affirmative functional limitations on the operational state of the claimed system. Appellant asserts that the limitation “a potentiostat that, in operation, determines a measured electrical response of the fluid across the two electrodes” is also an affirmative functional limitation on the 
Examiner responds that Kuriki teaches the controller 12 which includes an applied voltage detection unit 23 that detects an AC voltage applied to the electrodes 22 by the AC power supply 3, and transmits its voltage value to a computing unit 25, a current detection unit 24 that detects a current response to the AC voltage, and transmits its current value to the computing unit 25, the computing unit 25 that calculates an impedance of the electrodes 22, a threshold setting unit 26 that sets an upper limit and a lower limit as impedance thresholds for corrosion protection performance degradation, and a control unit 27 that compares the impedance calculated by the computing unit 25 with the impedance thresholds transmitted from the threshold setting unit 26 to determine whether the impedance falls below the threshold or exceeds the threshold (Fig. 2, para. [0049]-[0053]), and also teaches that as the frequency of the capable of performing the recited function, Examiner notes that the controller of Kuriki is capable of performing the recited functions as discussed supra, so the structure of the controller of Kuriki reads on the frequency response analyzer. The instant specification discloses that the frequency response analyzer is a processer (abstract, para. [0026], [0030] of instant US PGPub), but being a processor does not make the intended use limitations affirmatively limit the scope of the claim. If the structure is capable of performing the recited functions, then it meets the claim. Examiner interprets that a processor can be a controller. Kuriki teaches the controller 12 that is capable of the intended use limitations of the claimed frequency response analyzer, and therefore Kuriki teaches the frequency response analyzer.

Examiner responds that in response to the Appellant’s argument that Gourishankar was located in hindsight, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to the Appellant’s argument that the rejection identifies only selected teachings therefrom without regard to context or considering Gourishankar as a whole, Examiner notes that Gourishankar teaches two alternative embodiments (Figs. 1 versus 3, see para. [0022] of Gourishankar which discloses that Fig. 3 is an alternate embodiment), and Examiner chose the alternate embodiment in Fig. 3 for the rejection, so Examiner is only required to consider the embodiment of Fig. 3 as a whole in this case. In response to applicant’s argument that the division of functionality between the potentiostat and the frequency response analyzer is not clear, para. [0037] of Gourishankar discloses that the frequency response analyzer determines the impedance, so one of ordinary skill in the art would understand that the potentiostat provides the input signal. Since Gourishankar teaches the frequency response analyzer which determines impedance, Examiner interprets the frequency response analyzer to also be capable of storing a baseline electrical response and determining whether the measured electrical response is outside a predetermined range. Appellant has extensively argued previously that the art must teach a “frequency response analyzer” verbatim in order to read on the claimed frequency response analyzer. Gourishankar teaches a frequency response analyzer that determines impedance, and thus is capable of the limitations “analyzes the measured electrical response determined using the two electrodes across multiple frequencies, stores a baseline electrical response across the multiple frequencies, and determines from the baseline electrical response and the measured electrical response whether the measured electrical response is outside a predetermined range.” Appellant is contradicting themselves by first arguing that the controller of Kuriki capable of the recited intended use limitations does not read on a frequency response analyzer since it does not recite “frequency response analyzer,” and then arguing that Gourishankar, which recites supra. Appellant’s arguments with respect to the analyte to be measured is with respect to an article worked upon and not a positively recited element of the system. Kuriki and Gourishankar are analogous art because both references teach taking measurements of an analyte in a solution, wherein the measurements include impedance measurements (Kuriki, Figs. 1-2, para. [0041], Gourishankar, Fig. 3, para. [0033]-[0037]), so the design and principle of operation of both references are the same, and the combination of Kuriki and Gourishankar would not require a redesign or change in principle of operation of Kuriki. Additionally, Appellant’s arguments are supra.
In the arguments presented on page 17 of the Appellant’s appeal brief, Appellant urges that claim 16 depends from claim 1, and that Cai does not cure the deficiencies of Kuriki, Phillips, and Gourishankar relative to claim 1.	Examiner responds that the combination of Kuriki and Phillips and the combination of Kuriki and Gourishankar do not have any deficiencies with respect to claim 1 as discussed in the paragraphs above. Therefore, the appropriate rejection of claim 1 applies to claim 16 and there are no deficiencies that Cai needs to resolve.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/V.T./Examiner, Art Unit 1794                                                                                                                                                                                                        January 11, 2022

Conferees:
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.